Citation Nr: 0836052	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-35 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left knee tendonitis.

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1996 until 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

While it is not entirely clear, in his March 2006 notice of 
disagreement, the veteran appears to raise a claim for 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 (West 2002) for arthroscopic treatment for his bilateral 
knee disorder at a VA medical facility in September 1998, 
although he also seems to claim a temporary total rating for 
that treatment and, further, notes having unreimbursed 
medical expenses from those knee surgeries.  If the veteran 
wishes to raise any of these new claims, or another one, 
either he or his representative should contact the RO and 
specifically state the precise nature of the claim(s).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks increased ratings for his service-connected 
left and right knee disabilities.  The record reflects that, 
in February 2006, he underwent VA examination in conjunction 
with his claims.  Results of an April 2006 magnetic resonance 
image (MRI) of the left knee performed by VA includes status 
post anterior cruciate ligament repair and small to moderate 
joint effusion.

During his July 2007 Board hearing, the veteran testified 
that VA issued new Don Joy knee braces to him in May or June 
2006 (or 2007).  More importantly, he testified that he 
believed that his bilateral knee disabilities worsened since 
he was last examined by VA (see hearing transcript at page 
20).  VA's General Counsel indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95.

Thus, the Board is of the opinion that the veteran should be 
afforded a new VA examination to determine current severity 
and all manifestations of his service-connected bilateral 
knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all VA medical 
records regarding the veteran's 
treatment for the period from April 
2006 to the present.  If any records 
are unavailable, a note to that effect 
should be placed in the claims file, 
and the veteran and his representative 
so notified in writing.

2.	Then, the veteran should be afforded an 
appropriate VA examination performed by 
an appropriate physician, preferably an 
orthopedist, to determine the current 
severity and all manifestations of his 
service-connected left and right knee 
tendonitis.  All indicated tests and 
studies should be performed and all 
clinical findings, including range of 
motion studies, reported in detail.

a.	The examiner should elicit all of 
the veteran's subjective 
complaints regarding his service- 
connected left and right knee 
disabilities, and offer an opinion 
as to whether there is adequate 
pathology to support the level of 
each complaint.

b.	In reporting the results of range 
of motion testing of the veteran's 
left and right knees, the examiner 
should identify any objective 
evidence of pain and, to the 
extent possible, the examiner 
should assess the degree of 
severity of any pain.  The extent 
of any incoordination, weakened 
movement and excess fatigability 
on use should also be described by 
the examiner.  If feasible, the 
examiner should assess the 
additional functional impairment 
due to weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss of the left 
and right knees.

c.	The examiner should also express 
an opinion concerning whether 
there would be additional limits 
on functional ability of the 
service-connected left and right 
knees on repeated use or during 
flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or 
during flare-ups.  If feasible, 
the examiner should assess the 
additional functional impairment 
on repeated use or during flare- 
ups in terms of the degree of 
additional range of motion loss.

d.	The examiner also should provide 
an opinion concerning the degree 
of severity of any instability or 
subluxation of the left and right 
knees.  The examiner should also 
determine if the left or right 
knee locks and, if so, the 
frequency of the locking.

e.	The examiner should also provide 
an opinion concerning the impact 
of the veteran's knee disabilities 
on his ability to work, if any

3.	Then, the RO/AMC should undertake any 
additional development so indicated by 
the record.

4.	Thereafter, the RO/AMC should 
readjudicate the veteran's claims for 
an increased rating for his service-
connected left and right knee 
disabilities.  If the benefits sought 
on appeal remain denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the September 2006 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




